Free Writing Prospectus Filed Pursuant to Rule 433 Dated January 7, 2015 Registration Statement No. 333-187614-03 *PXG DETAILS* $1bln BMWLT 2015-1 (Auto Lease) Joint Leads : J.P. Morgan (struc), RBS, SocGen Co-Managers : GS, MUFG CLS $AMT(MM) MDY/F WAL E.FNL L.FNL PXD YLD CPN $PX A-1 P-1/F1+ 08/15 01/16 0.23% A-2a Aaa/AAA 09/16 02/17 EDSF+34 A-2b Aaa/AAA 09/16 02/17 1ML+32 A-3 Aaa/AAA 05/17 12/17 IS+40 A-4 Aaa/AAA 06/17 06/18 IS+37 ExpectedPricing : Priced Registration : SEC Registered Expected Settle : 01/14/15 ExpectedRatings : Moody's/Fitch First Payment : 02/20/15 Min Denoms : $1k by $1k Ticker : BMWLT 2015-1 Pricing Speed : 100% PPC to Maturity CUSIPs: A-1 : 05580PAA9 Bill & Deliver : J.P. Morgan A-2a : 05580PAB7 A-2b : 05580PAC5 A-3 : 05580PAD3 A-4 : 05580PAE1 BMW AUTO LEASING LLC HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES.BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND THE OTHER DOCUMENTS BMW AUTO LEASING LLC HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT BMW AUTO LEASING LLC AND THIS OFFERING.YOU MAY GET THESE DOCUMENTS FOR FREE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV.ALTERNATIVELY, BMW AUTO LEASING LLC, ANY UNDERWRITER OR ANY DEALER PARTICIPATING IN THE OFFERING WILL ARRANGE TO SEND YOU THE PROSPECTUS IF YOU REQUEST IT BY CALLING 1-866-669-7629.
